Title: Thomas Jefferson to John Wayles Eppes, 6 August 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello
Aug. 6. 17.
          
          I set out for Bedford tomorrow, and shall leave this at Flood’s. you will know therefore by it’s receipt that we are passed on, to wit Ellen, Cornelia and myself. very soon after our arrival at Poplar Forest, perhaps a week, we shall go to the Natl bridge and be absent 4. or 5. days: and shall hope to see you & Francis soon after as given us to hope in yours of June 28. which was near 3. weeks on the road. the inclosed letter which I write at the request of the Visitors of the Central college will inform you of the state and prospects of our college. you may be assured that we shall have in it by early spring a better professor of languages than you can expect to find for Francis any where else; and that within one year after, which will be soon enough for him, we shall have professors of other sciences, of the first order; for we are determined to employ none of mere mediocrity. our’s shall be second to none on the continent. it will be impossible therefore for Francis to be any where so well disposed of as here. but this is a subject for conversation when we see you at Poplar forest. I wish you could inform mr Baker also of this prospect. but he must become a subscriber: for as we are certain of 2. or 3. times as many offering as we can at first recieve, it is understood that the sons of  subscribers will be recieved in preference to those of non-subscribers. the hurry of getting ready for my journey must make this to be considered as an acknolegement of Francis’s letter as well as your own. with my respects to mrs accept for yourself & Francis the assurance of my constant affection
          Th: Jefferson
        